Citation Nr: 0032130	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  00-14 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1946.  He died in October 1999.  The appellant is his 
surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  In November 2000, the appellant's 
motion to advance the appeal on the Board's docket was 
granted.

In her substantive appeal, dated in June 2000, the appellant 
raised the issue of entitlement to an increased rating for 
varicose veins of both legs, for accrued benefits purposes.  
As this claim has not been adjudicated by the RO, it is 
referred there for appropriate action.  


REMAND

The certificate of death shows that the veteran died on 
October [redacted], 1999 as the result of congestive heart 
failure due to coronary artery disease.  At the time of his death, 
the veteran was service-connected for varicose veins of both 
legs, evaluated as 50 percent disabling, and residuals of 
laceration of the left leg, evaluated as noncompensably 
disabling.  

The appellant contends that the veteran's service-connected 
varicose veins contributed to his death as he did not have 
enough healthy veins available for a heart bypass surgery 
performed in April 1990.  

In November 2000, the appellant testified that a "Dr. 
Frantz" at the Monroe Clinic in Monroe, Wisconsin, offered 
an opinion with regard to how the veteran's varicose veins 
affected his treatment for coronary artery disease.  The 
appellant states that the physician offered such opinion 
shortly after the veteran had coronary bypass surgery at the 
University of Wisconsin Hospital in April 1990.  Upon review, 
the Board notes that there are no records from a "Dr. 
Frantz" or the Monroe Clinic associated with the claims file 
and only minimal records from the University of Wisconsin 
Hospital. 

The Board further notes that associated with the claims file 
is a discharge summary from St. Clare Hospital dated from 
March 28 to March 30, 1990 showing that the veteran was 
admitted for elective cardiac catheterization and coronary 
angiography.  It does not appear that VA has ever attempted 
to obtain any additional inpatient clinical records for the 
aforementioned period of hospitalization. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and private, 
who have treated the veteran subsequent 
to service, and particularly any medical 
treatment rendered to the veteran during 
the period immediately preceding his 
death.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
This request should include complete 
records from the following facilities:

	a.  the Monroe Clinic since April 
1990, including any records of a "Dr. 
Frantz" associated with the facility; 
	b.  the St. Clare Hospital since 
March 1990, particularly records 
associated with the veteran's March 1990 
hospitalization; and
	c.  the University of Wisconsin 
Hospital since April 1990.

If after making reasonable efforts, the 
RO is unable to obtain all of the 
relevant records so sought, the RO must 
provide the appellant with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a) 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A)  A copy of the notice 
must be associated with the claims file. 

2.  Following receipt of the above-
requested records, but in any event, the 
RO should arrange for a board certified 
cardiologist, if available, to review the 
veteran's claims file.  The cardiologist 
should be requested to provide an 
opinion, with complete rationale, as to 
the etiology of the veteran's coronary 
artery disease, including whether the 
veteran's service-connected varicose 
veins caused or contributed to the fatal 
coronary artery disease, or hastened the 
veteran's death due to coronary artery 
disease by hindering appropriate 
treatment.  The claims folder and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiner. 

3.  After the above opinion is provided, 
the RO should review the claims folder to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
required clinical opinion to ensure that 
it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should readjudicate 
the issue on appeal.  

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



